                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION



QUINCY A. WILLIAMS,

               Plaintiff,

v.                                       Case No. 3:16-cv-45-J-34JRK

O. SWAIN, et al.,

               Defendants.


                               ORDER

                             I. Status

     Plaintiff Quincy A. Williams, an inmate of the Florida penal

system, initiated this action on January 15, 2016, by filing a

Civil Rights Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. He

filed an Amended Complaint (Doc. 23) on October 3, 2016, and a

Second Amended Complaint (SAC; Doc. 40) on June 22, 2017. In the

SAC, Williams names the following Defendants: (1) O. Swain;1 (2)

Jason Reeder; and (3) H. Lester Fernandez. He asserts that the

Defendants violated his federal constitutional rights when Swain

used excessive force against him on October 1, 2015, Reeder

threatened him and failed to provide an adequate decontamination

shower, and Fernandez failed to provide him protection after the

incident. As relief, Williams seeks compensatory and punitive

damages.

     1
       The Clerk is directed to change the docket to reflect
Defendant's proper name: Shawn Swain.
     This matter is before the Court on Defendants' Motion for

Summary Judgment (Motion; Doc. 81) with exhibits (Def. Ex.; Docs.

81-1 through 81-9).2 The Court advised Williams of the provisions

of Federal Rule of Civil Procedure 56, notified him that the

granting of a motion to dismiss or a motion for summary judgment

would represent a final adjudication of this case which may

foreclose subsequent litigation on the matter, and gave him an

opportunity to respond to the Motion. See Summary Judgment Notice

(Doc. 84); Order (Doc. 45). Williams responded and submitted

exhibits (P. Ex.). See Declaration in Opposition to Defendants'

Summary Judgment (Response; Doc. 97). Defendants' Motion is ripe

for review.




     2
       With the Court's permission, see Order (Doc. 86), the
Defendants filed three digital video discs (videos) under seal, see
Defendants' Exhibits to Be Filed under Seal (Doc. 88); Def. Exs. D;
E.

                                2
                     II. Plaintiff's Allegations

     In his verified SAC,3 Williams asserts that Swain violated his

Eighth Amendment right when he: (1) sexually assaulted Williams by

grabbing his neck and squeezing his scrotum "in a painful manner,"

SAC at 3; (2) entered the holding cell, and attempted to choke

Williams and stomp Williams' feet with his boots, see id.; (3)

sprayed   Williams   with   chemical   agents   while   Williams   was

handcuffed, non-threatening, and sitting on the floor, see id.; and

(4) returned Williams to the holding cell instead of escorting him

to a decontamination shower, see id. He also states that Reeder

threatened him, and directed another officer to turn off the

decontamination shower when he knew Williams still had chemical

agents on his face and head. See id. at 3-4. He maintains that

Fernandez failed to provide "any kind of protective measure to

ensure his safety and well being" after the incident involving

Swain. See id. at 4.

     More specifically, Williams asserts that, while housed at

Columbia Correctional Institution Annex (CCIA) on October 1, 2015,

he notified Officer Young, at 9:30 a.m., that he needed his stored

legal property due to an impending court deadline. See id. at 4-5.


     3
       See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir.
2014) (citations omitted) ("The factual assertions that [Plaintiff]
made in his amended complaint should have been given the same
weight as an affidavit, because [Plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury,
and his complaint meets Rule 56's requirements for affidavits and
sworn declarations.").

                                  3
He states that Young failed to address the legal property issue,

and instead notified Williams that inmates could not possess radio

batteries. See id. at 5. According to Williams, he told Young that

he wanted to see the applicable institutional rule before he

relinquished his batteries, but Young reported the issue to Swain.

See id. Williams avers that he told Swain he would relinquish the

batteries when Swain directed him to submit to handcuffs. See id.

Williams states that Swain told Young that Williams "was going on

a 3 day strip." Id. He asserts that he submitted to handcuffs, and

declared a psychological emergency when he heard voices suggesting

he was "set up." Id. According to Williams, Swain advised him that

he "was still going on strip," and Swain and other officers

escorted him off the confinement wing and into the holding cell

area. Id.

     Next, Williams describes what transpired when he and the

escorting officers entered the holding cell area.

                 After being placed in the holding cell
            still in handcuffs, the officers started
            leaving the hallway, [and] Captain Swain heard
            me talking to the voices in my head and
            thought I had said something about him.

                 Captain Swain then returned by himself
            and unlocked the cell door and walked in.

                 He grabbed me around the neck and started
            choking me then hit and grabbed my scrotum and
            started squeezing causing pain.

                 I then screamed for help and attempted to
            get out of his grasp of my scrotum.


                                  4
     He tried to stomp my feet with his boots
causing me to fall down.

     At that time I slid into the hallway away
from him.

     He came out and removed his chemical
agents from his side and sprayed me saying
inmate get up.

     I said I could not get up, my ankle had
swollen up and was hurting and I could not get
up from the sitting position while handcuffed
behind my back.

     He sprayed the whole can on me, in my
face and on the back of my head.

     He then had another officer to help him
get me back on my feet.

     He then conducted a pat search of my body
and instead of taking me to the shower [he]
place[d] me back into the holding cell.

     He said he had 20 minutes to get me into
the shower ignoring my plea to get the gas off
me because I felt like I could not breathe and
that I was about to die. I was begging him.

      The whole time I was on the floor I did
not threaten him or attempt to harm him in any
ma[nn]er nor was I any threat to myself or
others. I was secured with handcuffs behind my
back.

     Once he allowed the camera man to turn on
the camera he gave a speech then removed me
from the holding cell.

     My whole face and head was [sic] burning
and I felt like I was on fire.

     Once    I    was   placed    into    the
decontamination shower and the effect of the
gas had me crying and emotionally disturbed.



                      5
               Lt. Reeder cut the water off knowing I
          still had chemical agent[s] on me and said
          that if I don't stop crying he was going to
          gas me again.

               Even though the water was turned back on
          I still had chemical agents on me on the back
          of my head from the excessive use of the gas.

Id. at 6-7 (enumeration omitted).

     According to Williams, he saw a confinement nurse who advised

him to use water on his eye. See id. at 7. He asserts that a mental

health (MH) advisor placed him on self-harm observation status

(SHOS). See id. However, all the SHOS cells were occupied, so

officers placed him in a regular cell with an officer watching him.

See id. He avers that Swain came to his cell door and harassed him

later that same day, and stated that Williams would be "his bitch"

if he went to jail. Id. According to Williams, Swain told him he

has been "doing this" for twenty years, has "never been caught,"

and has friends and family from Lake Butler to Tallahassee,

inferring that no one would prosecute him. Id. at 8.

     Williams states that the Florida Department of Corrections

(FDOC) transferred him to the Reception and Medical Center (RMC),

and placed him in an SHOS cell. See id. An MH team interviewed him

the next day, and inquired about his infected eye. See id. Williams

maintains that the MH team failed to report the Swain incident to

the warden. See id. Williams avers a nurse contacted the doctor

about his vision issues (mucus discharge in his blood shot eye).

See id. According to Williams, he experienced impaired vision for

                                6
three weeks. See id. He declares that he used antibiotic eye drops

and "eye water" as well as prescribed pain pills for his swollen

ankle. Id.

     According to Williams, the FDOC next transferred him to the

Crisis Stabilization Unit (CSU) at West RMC where he submitted a

grievance which was approved and investigated. See id. He states

that a nurse saw him about the "PREA [(Prison Rape Elimination

Act)]," and placed him on protective management. Id. at 9. He

maintains that RMC officers harassed him about his claims against

Swain. See id. Nevertheless, he states that Dr. Lowe ("the psych

doctor") saw him on Veterans Day, advised that he would be assigned

to outpatient TCU, and that the FDOC would not return him to CCIA.

Id. Despite this, Williams asserts that the FDOC transferred him

back to CCIA (where Swain worked) the next week, and advised him

that he would not be assigned to protective management. See id.

According to Williams, he heard voices telling him that Swain would

have him killed, and therefore, "panicked" and cut his wrists. Id.

He declares that officers escorted him to the clinic to see MH

doctors, who advised him that the FDOC should not have returned him

to CCIA. See   id.   He asserts that the FDOC placed him on a

one-on-one suicide watch, and transferred him the next day to SHOS

at Union Correctional Institution (UCI). See id. He avers that an

MH specialist saw him, and recommended long-term TCU. See id.

According to Williams, the FDOC placed him in confinement pending


                                7
TCU, but after three weeks, the FDOC transferred him back to CCIA

where Swain confronted him again. See id. at 10.

       Williams states that "the institution inspector" saw him, took

his statement, and advised him that he "doesn't have anything to do

with transfers." Id. at 11. Williams maintains that Swain falsified

documents and wrote a disciplinary report (DR) for refusing an

order when he tried to conduct a pat down search. See id. According

to Williams, he requested a witness (a female officer in the

control booth) and the fixed wing camera footage. See id. He states

that the DR team concluded that Williams failed to provide "enough

information" to locate the witness, and that the camera evidence

was not available after thirty days. Id. He declares that the DR

team   found   him   guilty   and   sentenced   him   to   thirty   days   in

disciplinary confinement. See id. He also maintains that the

grievances he submitted at UCI and RMC were approved and forwarded

to the Inspector General's Office for investigation. See id.

       According to Williams, the FDOC failed to assign Williams to

protective management, and ensure that he and Swain were separated

during the PREA investigation. See id. at 11-12. He avers that

Swain harassed and threatened him on a "different occasion" after

the October 1, 2015 incident. See id. at 12. Williams also explains

his injuries and treatment.

                 As for the medical treatment, infection
            in eye which [a]ffected my long distance sight
            and mucus discharge out of right eye, was


                                      8
              treated with antibiotic eye drops, then long
              term eye water, which still left bad vision.

                   Swollen ankles and neck burns that left
              sores in head and back of neck.

                   And   extension   treatment with                   pain
              medications, mental health treatment                    with
              psychotic medication upgrade.

Id.

                      III. Summary Judgment Standard

        Under      Rule   56   of   the    Federal    Rules   of    Civil      Procedure

(Rule(s)), "[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). The record to be considered on a motion for summary

judgment may include "depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those       made    for   purposes        of   the   motion   only),      admissions,

interrogatory        answers,       or    other    materials."     Fed.   R.    Civ.   P.

56(c)(1)(A).4 An issue is genuine when the evidence is such that a


        4
       Rule 56 was revised in 2010 "to improve the procedures for
presenting and deciding summary-judgment motions." Rule 56 advisory
committee's note 2010 Amends.

              The standard for granting summary judgment
              remains unchanged. The language of subdivision
              (a) continues to require that there be no
              genuine dispute as to any material fact and
              that the movant be entitled to judgment as a
              matter of law. The amendments will not affect
              continuing development of the decisional law
              construing and applying these phrases.


                                               9
reasonable jury could return a verdict in favor of the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (quoting Hairston v. Gainesville Sun Publ'g Co., 9 F.3d

913, 919 (11th Cir. 1993)). "[A] mere scintilla of evidence in

support of the non-moving party's position is insufficient to

defeat a motion for summary judgment." Kesinger ex rel. Estate of

Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there

are no genuine issues of material fact to be determined at trial.

See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). "When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is

a genuine issue for trial." Jeffery v. Sarasota White Sox, Inc., 64

F.3d 590, 593–94 (11th Cir. 1995) (internal citations and quotation

marks omitted). Substantive law determines the materiality of

facts, and "[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude


Id. "[A]lthough the interpretations in the advisory committee['s]
notes are not binding, they are highly persuasive." Campbell v.
Shinseki, 546 F. App'x 874, 879 n.3 (11th Cir. 2013). Thus, case
law construing the former Rule 56 standard of review remains
viable.

                                10
the entry of summary judgment." Anderson, 477 U.S. at 248. In

determining whether summary judgment is appropriate, a court "must

view all evidence and make all reasonable inferences in favor of

the party opposing summary judgment." Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int'l, S.A. v.

Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                   IV. Summary of the Arguments

     In the Motion, Defendants maintain that (1) Defendant Swain is

entitled to qualified immunity, see Motion at 5-9; (2) Williams

fails to state Eighth Amendment claims against Defendants Reeder

and Fernandez, see id. at 9-12; and (3) Williams is not entitled to

compensatory and punitive damages under 42 U.S.C. § 1997e(e)

because he has not alleged any physical injuries that are more than

de minimis, resulting from Defendants' acts and/or omissions, see

id. at 12-16. In response to Defendants' Motion, Williams asserts

that "[t]he Defendants are not entitled to summary judgment because

there are genuine issues of material facts to be resolved."

Response at 1. He states that Defendant Swain is not entitled to

qualified immunity. See id. at 5-7. Additionally, he maintains that

he suffered "more than de minimis physical injury and psychological

harm" as a result of Defendants' actions and/or omissions. Id. at

9-10. He requests that the Court permit him to amend to "add the

proper defendant in the failure to protect claim against [the]

inspector general," id. at 7, and grant "partial summary judgment"


                                11
in his favor under Federal Rule of Civil Procedure 56(f)(1), id. at

11.

                                  V. Law

                          A. Eighth Amendment

      To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted). Additionally, the Eleventh Circuit

requires "'an affirmative causal connection between the official's

acts or omissions and the alleged constitutional deprivation' in §

1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d 611, 625

(11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401

(11th Cir. 1986)). In the absence of a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against the defendant.

      The   Eighth   Amendment   requires   prison   officials   to    "take

reasonable measures to guarantee the safety of the inmates." Farmer

v. Brennan, 511 U.S. 825, 832 (1994). It is "[a] prison official's

'deliberate indifference' to a substantial risk of serious harm to

an inmate [that] violates the Eighth Amendment." Id.                  at 828


                                    12
(citations omitted). The deliberate indifference standard requires

the   plaintiff   to   demonstrate   that   the   prison   official   "was

subjectively aware" of a risk of harm; mere negligence is not

sufficient. Id. at 829, 835-36.

            A   prison   official  violates   the   Eighth
            Amendment "when a substantial risk of serious
            harm, of which the official is subjectively
            aware, exists and the official does not
            respond reasonably to the risk." Carter v.
            Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003)
            (quotation marks omitted and alterations
            adopted) (emphasis added). To survive summary
            judgment on a failure-to-protect claim under
            the Eighth Amendment, "a plaintiff must
            produce    sufficient  evidence   of   (1)   a
            substantial risk of serious harm; (2) the
            defendants' deliberate indifference to that
            risk; and (3) causation." Goodman, 718 F.3d at
            1331 (quotation marks omitted).[5]

            "The second element—that [a prison official]
            evidenced a deliberate indifference to a
            serious risk that [a prisoner] would be
            injured—forms the crux of the matter at hand."
            Id. The prison official must "actually
            (subjectively) know[] that an inmate is facing
            a substantial risk of serious harm, yet
            disregard[] that known risk by failing to
            respond to it in an (objectively) reasonable
            manner." Rodriguez v. Sec'y for Dep't of
            Corr., 508 F.3d 611, 617 (11th Cir. 2007).
            With regard to the subjective component of the
            defendant's actual knowledge, the defendant
            "must both be aware of facts from which the
            inference could be drawn that a substantial
            risk of serious harm exists, and he must also
            draw the inference." Farmer, 511 U.S. at 837,
            114 S.Ct. at 1979.

            Moreover, this must be shown by "conduct that
            is more than gross negligence." Townsend v.


      5
          Goodman v. Kimbrough, 718 F.3d 1325 (11th Cir. 2013).

                                     13
            Jefferson Cnty., 601 F.3d 1152, 1158 (11th
            Cir. 2010). "[T]he deliberate indifference
            standard—and the subjective awareness required
            by it—is far more onerous than normal
            tort-based standards of conduct sounding in
            negligence: 'Merely negligent failure to
            protect an inmate from attack does not justify
            liability under [§] 1983.'" Goodman, 718 F.3d
            at 1332 (quoting Brown v. Hughes, 894 F.2d
            1533, 1537 (11th Cir. 1990)).

Losey v. Thompson, 596 F. App'x 783, 788-89 (11th Cir. 2015).

     Thus, to establish an Eighth Amendment violation based on

deliberate indifference, an inmate must show that a prison official

"actually    (subjectively)   knows      that   an    inmate   is   facing   a

substantial risk of serious harm, yet disregards that known risk by

failing to respond to it in an (objectively) reasonable manner."

Rodriguez, 508 F.3d at 617 (citing Farmer, 511 U.S. at 837, 844)

(footnote omitted). "The known risk of injury must be a 'strong

likelihood, rather than a mere possibility' before a guard's

failure to act can constitute deliberate indifference." Brown v.

Hughes, 894 F. 2d 1533, 1537 (11th Cir. 1990).

     Prison officials may avoid Eighth Amendment liability in one

of three ways: (1) showing that they were not subjectively aware

"of the underlying facts indicating a sufficiently substantial

danger and that they were therefore unaware of a danger"; (2)

admitting awareness of "the underlying facts" of a substantial

danger,     but   believing   the     danger    was     "insubstantial       or

nonexistent"; or (3) claiming they responded reasonably to a known

substantial danger. Rodriguez, 508 F.3d at 617-18 (quoting Farmer,

                                    14
511 U.S. at 844) (internal quotations omitted). To satisfy the

subjective knowledge requirement, a plaintiff must show that a

prison official is "aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he

must also draw that inference." Farmer, 511 U.S. at 837. Whether a

prison official "had the requisite knowledge of a substantial risk

is a question of fact subject to demonstration in the usual ways,

including inference from the circumstantial evidence." Rodriguez,

508 F.3d at 617 (emphasis in original).

     With    respect   to   the   appropriate   analysis   in   an   Eighth

Amendment excessive use of force case, the Eleventh Circuit has

explained.

             [O]ur core inquiry is "whether force was
             applied in a good-faith effort to maintain or
             restore   discipline,   or   maliciously   and
             sadistically to cause harm." Hudson v.
             McMillian, 503 U.S. 1, 112 S.Ct. 995, 999, 117
             L.Ed.2d 156 (1992). In determining whether
             force    was    applied     maliciously    and
             sadistically, we look to five factors: "(1)
             the extent of injury; (2) the need for
             application of force; (3) the relationship
             between that need and the amount of force
             used; (4) any efforts made to temper the
             severity of a forceful response; and (5) the
             extent of the threat to the safety of staff
             and inmates[, as reasonably perceived by the
             responsible officials on the basis of facts
             known to them]..." Campbell v. Sikes, 169 F.3d
             1353, 1375 (11th Cir. 1999) (quotations
             omitted).[6]




     6
         See Whitley v. Albers, 475 U.S. 312, 321 (1986).

                                     15
McKinney v. Sheriff, 520 F. App'x 903, 905 (11th Cir. 2013) (per

curiam). "When considering these factors, [courts] 'give a wide

range       of    deference    to   prison      officials   acting   to   preserve

discipline and security, including when considering decisions made

at the scene of a disturbance.'" Fennell v. Gilstrap, 559 F.3d

1212, 1217 (11th Cir. 2009) (per curiam) (quoting Cockrell v.

Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).

        "The Eighth Amendment's prohibition of cruel and unusual

punishments necessarily excludes from constitutional recognition de

minimis uses of physical force, provided that the use of force is

not of a sort repugnant to the conscience of mankind." Hudson v.

McMillian,        503   U.S.   1,   9-10   (1992)    (internal   quotations    and

citations omitted). Indeed, not "every malevolent touch by a prison

guard gives rise to a federal cause of action." Id. at 9 (citation

omitted). Notably, a lack of serious injury is relevant to the

Eighth Amendment inquiry. See Smith v. Sec'y, Dep't of Corr., 524

F. App'x 511, 513 (11th Cir. 2013) (per curiam) (quoting Wilkins v.

Gaddy, 559 U.S. 34, 38 (2010) (per curiam)). The United States

Supreme Court explained.

                 "[T]he extent of injury suffered by an inmate
                 is one factor that may suggest 'whether the
                 use of force could plausibly have been thought
                 necessary' in a particular situation." Ibid.
                 (quoting Whitley, supra, at 321, 106 S.Ct.
                 1078).[7] The extent of injury may also provide
                 some indication of the amount of force


        7
            Whitley v. Albers, 475 U.S. 312 (1986).

                                           16
          applied. As we stated in Hudson, not "every
          malevolent touch by a prison guard gives rise
          to a federal cause of action." 503 U.S. at 9,
          112 S.Ct. 995. "The Eighth Amendment's
          prohibition of 'cruel and unusual' punishments
          necessarily   excludes   from   constitutional
          recognition de minimis uses of physical force,
          provided that the use of force is not of a
          sort repugnant to the conscience of mankind."
          Id., at 9–10 (some internal quotation marks
          omitted). An inmate who complains of a "'push
          or shove'" that causes no discernible injury
          almost certainly fails to state a valid
          excessive force claim. Id., at 9 (quoting
          Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.
          1973)).[8]

               Injury and force, however, are only
          imperfectly correlated, and it is the latter
          that ultimately counts. An inmate who is
          gratuitously beaten by guards does not lose
          his ability to pursue an excessive force claim
          merely because he has the good fortune to
          escape without serious injury.

Wilkins, 559 U.S. at 37-38.

                      B. Qualified Immunity

     The Eleventh Circuit has stated:

               The qualified-immunity defense reflects
          an effort to balance "the need to hold public
          officials accountable when they exercise power
          irresponsibly and the need to shield officials
          from harassment, distraction, and liability
          when they perform their duties reasonably."
          Pearson v. Callahan, 555 U.S. 223, 231, 129
          S.Ct. 808, 172 L.Ed.2d 565 (2009). The
          doctrine resolves this balance by protecting
          government officials engaged in discretionary
          functions and sued in their individual
          capacities unless they violate "clearly


     8
       See Johnson, 481 F.2d at 1033 ("Not every push or shove,
even if it may later seem unnecessary in the peace of a judge's
chambers, violates a prisoner's constitutional rights.").

                               17
established      federal     statutory    or
constitutional rights of which a reasonable
person would have known." Keating v. City of
Miami, 598 F.3d 753, 762 (11th Cir. 2010)
(quotation marks and brackets omitted).

     As a result, qualified immunity shields
from   liability   "all    but   the   plainly
incompetent or one who is knowingly violating
the federal law." Lee v. Ferraro, 284 F.3d
1188, 1194 (11th Cir. 2002). But the
doctrine's protections do not extend to one
who "knew or reasonably should have known that
the action he took within his sphere of
official responsibility would violate the
constitutional rights of the [plaintiff]."
Harlow v. Fitzgerald, 457 U.S. 800, 815, 102
S.Ct. 2727, 73 L.Ed.2d 396 (1982) (internal
quotation marks and alteration omitted).

     To invoke qualified immunity, a public
official must first demonstrate that he was
acting within the scope of his or her
discretionary authority. Maddox v. Stephens,
727 F.3d 1109, 1120 (11th Cir. 2013). As we
have   explained   the   term   "discretionary
authority," it "include[s] all actions of a
governmental official that (1) were undertaken
pursuant to the performance of his duties, and
(2) were within the scope of his authority."
Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir.
1994) (internal quotation marks omitted).
Here, it is clear that Defendant Officers
satisfied this requirement, as they engaged in
all of the challenged actions while on duty as
police officers conducting investigative and
seizure functions.

     Because    Defendant      Officers    have
established that they were acting within the
scope of their discretionary authority, the
burden   shifts    to    [the   plaintiff]   to
demonstrate   that    qualified   immunity   is
inappropriate. See id. To do that, [the
plaintiff] must show that, when viewed in the
light most favorable to him, the facts
demonstrate that Defendant Officers violated
[Plaintiff's] constitutional right and that

                      18
          that right was "clearly established ... in
          light of the specific context of the case, not
          as a broad general proposition[,]" at the time
          of Defendant officers' actions. Saucier v.
          Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150
          L.Ed.2d 272 (2001), overruled in part on other
          grounds by Pearson, 555 U.S. 223, 129 S.Ct.
          808. We may decide these issues in either
          order, but, to survive a qualified-immunity
          defense, [the plaintiff] must satisfy both
          showings.   Maddox,   727  F.3d   at   1120–21
          (citation omitted).

Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court

recently instructed:

               Because § 1983 "requires proof of an
          affirmative causal connection between the
          official's acts or omissions and the alleged
          constitutional    deprivation,"    Zatler   v.
          Wainwright, 802 F.2d 397, 401 (11th Cir. 1986)
          (per   curiam)   (citation    omitted),   each
          defendant is entitled to an independent
          qualified-immunity analysis as it relates to
          his or her actions and omissions. So we must
          be careful to evaluate a given defendant's
          qualified-immunity claim, considering only the
          actions and omissions in which that particular
          defendant engaged.

Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).

                            VI. Discussion

                       A. Defendant Shawn Swain

     Defendant Swain asserts that he is entitled to qualified

immunity. See Motion at 5-9. Williams maintains that Swain is not

entitled to qualified immunity. See Response at 5-7. Additionally,

Williams asks that the Court enter partial summary judgment in his




                                  19
favor pursuant to Federal Rule of Civil Procedure 56(f)(1).9 See

id. at 1, 3, 5, 11. Under the doctrine of qualified immunity,

Defendant Swain may assert that he is entitled to qualified

immunity    from   claims   for   monetary   damages   in   his   individual

capacity. It is undisputed that Defendant Swain was engaged in

discretionary functions during the October 1, 2015 events at issue.

To defeat qualified immunity with respect to Defendant Swain,

Williams must show both that Swain committed a constitutional

violation, and that the constitutional right violated was clearly

established. As the Eleventh Circuit has instructed, the Court must

"parse" the actions Swain undertook, and "address the evidence as

it pertains solely to him." Alcocer, 906 F.3d at 952.

     Swain submitted a declaration in support of his request for

summary judgment. See Def. Ex. B, Declaration of Shawn Swain (Swain

Decl.). He declares, in pertinent part:

            On October 1, 2015 I [was] shift Supervisor at
            Columbia CI. At around 9:00 AM, I conducted
            rounds of the dormitory which Plaintiff was
            housed in. During my rounds, I noticed that
            several inmates, one of which was Plaintiff,
            were not in compliance with the property
            storage requirements placed upon them in
            confinement. Based on identifying this issue,
            I ordered Off[ic]er Youngs[10] to conduct


     9
      Federal Rule of Civil Procedure 56(f)(1) gives the Court the
discretion to "grant summary judgment for a nonmovant" after
providing notice to the opposing party.


     10
          Williams refers to him as Officer Young. See SAC at 4-5.

                                     20
rounds at a later time to determine if the
individuals were later in compliance. I then
left the area.

At around 9:45 AM on the same date, I was
contacted about Plaintiff failing to comply
with the property storage requirements. I then
responded and located Plaintiff in a holding
cell within his wing. I entered Plaintiff's
holding cell and attempted to conduct a pat
search on Plaintiff as he was going to be
placed on property restriction due to his
failure to comply with the Administrative
Regulations. While I was conducting the pat
search, Plaintiff lunged to the floor and
crawled out into the breezeway area yelling. I
ordered Plaintiff several times to return to
the holding cell, but Plaintiff refused to
comply.

Based on Plaintiff's failure to comply with my
orders, I then broken [sic] the seal on the
chemical agents canister on my belt and
advised that if he continued to refuse, I
would utilize force against him. Plaintiff
continued to refuse, and as a result, I
administered one continuous stream into
Plaintiff's facial area. Plaintiff then became
compliant and returned to the holding cell and
allowed staff to conduct a pat search. After
the use of force, I had no further interaction
related to Plaintiff as to this incident.

As a result of the incident, I issued
Plaintiff a Disciplinary Report based on his
behavior. I also believe that Officer Youngs
also issued Plaintiff a Disciplinary Report
based on his behavior. It is my understanding
that Plaintiff was later convicted of the
Disciplinary Reports.

I did not utilize any additional force beyond
what is described above. I also did not
utilize force on Plaintiff to abuse or
otherwise harm him. I utilized the minimal
amount of force necessary to maintain care,
custody, and control of Plaintiff.


                     21
Id. at 1-2 (enumeration omitted); Def. Ex. C at 6, Incident Report.

     The FDOC MINS11 Incident Report (MINS Report) described the

incident as follows:

          On October 1st 2015 at approximately 0946
          hours Captain Shawn Swain reports, while
          assigned   as   shift   supervisor,   he   was
          attempting to conduct a pat search of inmate
          Williams, Quincy #340902 who was in the
          holding cell of N-dormitory. Inmate Williams
          was going to be placed on property restriction
          due to him refusing to properly secure his
          property and made statements that security
          staff would never find everything to take it.
          Once Captain Swain entered the holding cell
          and attempted to search inmate Williams he
          suddenly lunged on the floor and crawled out
          into the breezeway area yelling. Captain Swain
          ordered inmate Williams several times to go
          back into the holding cell and to allow staff
          to conduct a pat search to no avail. Captain
          Swain then broke the seal #2695825 on his MK-4
          OC #AX-3 chemical agents and advised him that
          if he continued to refuse that he would
          administer chemical agents. Inmate Williams
          continued   to   refuse   so   Captain   Swain
          administered one continuous stream into the
          facial area of inmate Williams. Chemical
          agents took immediate effect and inmate
          Williams complied with all verbal orders and
          went back into the holding cell and allowed
          staff to conduct a pat search. All force
          ceased at this time.




     11
       The abbreviation or acronym "MINS" is not defined in the
documents provided to the Court. Apparently, these reports are
generated for the use of corrections officials and the Inspector
General's Office after a use of force upon an inmate or a battery
upon a correctional officer by an inmate.

                                22
Def. Ex. C at 11 (capitalization omitted). The MINS Report names

Officers Tiffany Hudson and Christopher Hadley as witnesses to the

incident involving Swain and Williams.12 See id.

       Williams maintains that the fixed wing video shows Swain's

excessive use of chemical agents. See Response at 3-6. However,

there is no video evidence of what transpired between Swain and

Williams inside the holding cell. See id. at 2. The fixed wing

video shows the following relevant sequence of events.13 On October

1, 2015, at approximately 9:45 a.m., Swain and another officer

escorted Williams past a control booth and through the gate to the

holding cell area. See Def. Ex. D #2. Swain placed Williams in the

holding cell, and did not enter the cell with Williams. See id.

Instead, he closed the cell door, and started to walk away from the

cell    door.    See   id.   Swain   apparently   changed   his   mind   about

departing from the holding cell area. See id. Instead, Swain took

a swift step back towards the holding cell that housed Williams,

and communicated with Williams through the cell door. See id. Swain

again began to walk away from the cell door, but returned and

entered the holding cell. See id. Swain was inside the holding cell

with Williams for less than ten seconds. See id. The other officer



       12
            The record does not contain these witness accounts.
       13
        The sealed video (Def. Ex. D #2) shows Swain's use of
chemical agents on Williams. It appears that the times in the upper
lefthand corner are incorrect. However, other exhibits provide the
correct times. See Def. Exs. B; C; E.

                                       23
stood at the cell front and watched what transpired while Swain was

inside the cell with Williams. See id.   Williams (still handcuffed

behind his back) slid out of the holding cell and stopped at the

other officer's feet. See id. Swain and the other officer looked

down at Williams who remained handcuffed behind his back and lying

on the floor. See id. The other officer walked away, and exited the

holding cell area, as Swain sprayed Williams with chemical agents.

See id. Swain placed Williams inside the holding cell, and did not

enter the cell with him. See id. The other officer returned, and

they started to close the cell door. See id. The other officer

walked away again, and Swain took Williams out of the holding cell.

See id. Williams was handcuffed and crouched down on his knees. See

id. The other officer reappeared with gloves, placed leg cuffs on

Williams, and conducted a pat down search. See id. Swain and the

other officer assisted Williams to his feet, and returned Williams

to the holding cell. See id. An officer with a handheld camera

arrived at the scene within five minutes. See id. The challenged

encounter between Swain and Williams lasted less than three minutes

from the time the officers initially placed Williams in the holding

cell to when they returned Williams to the holding cell after the

alleged assault inside the cell, the chemical spraying in the

hallway, and the pat down search. See id. Williams started the

decontamination shower at 9:58 a.m., less that fifteen minutes




                                24
after the last application of chemical agents at approximately 9:45

a.m.14 See Def. Ex. C, Report of Force Used, at 2.

     At deposition, Williams described Swain's alleged assaultive

behavior on October 1, 2015.

            And when [Swain] was walking away [from the
            holding cell], he heard me talking to myself.
            I didn't say nothing to him, and he turned
            around, as if I had called and said something
            disrespectful to him, and he came straight
            back in the holding cell.

                 . . . .

                 And when he came in there, I had on
            shower slides, like, flip-flops.

                 . . . .

                 And I'm hand cuffed. I'm still hand
            cuffed behind my back. He never took the
            handcuffs off, and he grabbed me from behind
            my neck, and stuck his hands in my groin part
            and went to squeezing it.

                 . . . .




     14
          FDOC Rule 33-602.210 provides, in pertinent part:

                 All inmates exposed to chemical
                 agents shall be ordered to shower in
                 cool water and change inner and
                 outer garments within 20 minutes
                 from   the   last   application   of
                 chemical agents, unless there is a
                 documentable emergency resulting in
                 an extension of this time frame or
                 unless   the   inmate   refuses   to
                 participate in the decontamination
                 process.

FLA. ADMIN. CODE r. 33-602.210(p)2 (emphasis added).

                                  25
                        And, he went to stepping on my feet,
                   like, trying to mush my toes with his feet.

                        . . . .

                        He was inside the cell with me.

                        . . . .

                   [H]e tripped me down. I fell to the ground.

                        . . . .

                        And I slid out to keep him from stomping
                   me, instead of stomping me.

                        . . . .

                        And I slid out in the hallway, and at the
                   same time, he come behind me and told me to
                   get up.

                        I told him I couldn't. I was handcuffed
                   behind my back. I weighed almost 200 pounds.
                   He done twisted my ankle. It had swollen up
                   and everything, and he grabbed me and just
                   went to spraying me. He didn't even give me
                   the opportunity to even try to get up. He just
                   sprayed me.

Def. Ex. H, Deposition of Quincy A. Williams (P. Depo), at 34-36.15

Given        the    differences    in   Williams'    and   the    officer's      sworn

recollections,          there     remain   genuine   issues      of   material   fact

surrounding the incident involving Swain and Williams. As such, the

Court will deny Defendants' Motion as to Swain's assertion that he

is entitled to qualified immunity. Additionally, in light of the




        15
       For purposes of reference, the Court will cite the page
number assigned by the Court's electronic docketing system.

                                           26
remaining genuine issues of material fact, Williams' request for

summary judgment under Rule 56(f)(1) is due to be denied.16

                     B. Defendant Jason Reeder

     Williams   asserts   that   Defendant   Reeder   directed   another

officer to turn off the decontamination shower when he knew

Williams still had chemicals on his face and head. See SAC at 3-4.

Additionally, he states that Reeder threatened to gas him again if

he could not control his emotions. See          id.   Defendant Reeder

maintains that Williams fails to state an Eighth Amendment claim

against him. See Motion at 9, 11-12. In doing so, Reeder relies on

his own declaration, see Notice of Filing Supplemental Declaration

(Doc. 91), Declaration of Jason Reeder (Reeder Decl.), and the

handheld video footage, see Def. Ex. E. Williams maintains that

there are disputed material facts, and therefore, Reeder is not

entitled to summary judgment. See Response at 2.

     In his declaration, Reeder states, in pertinent part:

          [A]n incident occurred which involved a
          spontaneous use of force involving chemical
          agents. After the use of force was conducted,
          I was called, and Plaintiff was given a
          decontamination     shower.     During     the
          decontamination shower, Plaintiff indicated
          that he was finished showering and as a
          result, I ordered that the water be turned off
          and Plaintiff be taken to medical.


     16
       The Court notes that a request for affirmative relief is not
properly made when simply included in a response to a motion. See
Fed. R. Civ. P. 7(b); see also Rosenberg v. Gould, 554 F.3d 962,
965 (11th Cir. 2009) (quoting Posner v. Essex Ins. Co., 178 F.3d
1209, 1222 (11th Cir. 1999)).

                                   27
                Plaintiff was then taken to medical and
           given an assessment. The assessment yielded
           that Plaintiff had not suffered any injuries
           because of the spontaneous use of force.
           Plaintiff was later placed in a confinement
           cell, and my interactions with Plaintiff
           ceased as related to this incident.

Reeder Decl. at 1.

     According to the fixed wing video, see Def. Ex. D #1, and the

handheld video, see Def. Ex. E, officers escorted Williams to the

decontamination shower at 9:56 a.m., and placed him in the shower

stall about one minute later. See id. Williams turned on the faucet

at 9:58 a.m., and Reeder directed an officer to turn off the faucet

almost four minutes later. See id. Officers escorted Williams to

the medical clinic at 10:05 a.m., where he arrived at 10:06 a.m.

See id. A nurse attended to Williams' medical needs, and an MH

counselor addressed his mental health. See id. Officers escorted

Williams to a confinement cell at 10:16 a.m. See id.

     The   handheld   video   footage   shows   that   Reeder   directed

Williams, as he showered, to calm down and cease his disruptive

behavior, but Williams repeatedly shouted "they tried to kill me."

Def. Ex. E. Reeder told Williams to calm down because MH was "on

the way." Id. After Williams showered for over three minutes,

Reeder asked Williams twice if he felt "any relief," and directed

him to answer the question. Id. When Williams failed to respond,

Reeder directed an officer to turn off the shower. See id. The




                                  28
shower lasted almost four minutes, and Williams continued to shout,

"they tried to kill me." Id.

     FDOC Rule 33.602.210 provides, in pertinent part:

          Any portion of the inmate's body exposed to or
          that came into contact with chemical agents,
          including the eyes, shall be flushed with
          water as soon as possible after application
          for at least approximately five (5) to ten
          (10) minutes or until the affected inmate
          experiences relief. The inmate should be
          advised by the officer in charge to avoid
          rubbing any irritated area with a cloth or
          towel. No oils, creams, or topical medications
          shall be applied to the inmate without
          approval of a member of the medical services
          staff.

FLA. ADMIN. CODE r. 33-602.210(p)8.b.

     In his declaration, Reeder states: "[Williams] indicated that

he was finished showering and as a result, I ordered that the water

be turned off and [Williams] be taken to medical." Reeder Decl. at

1. At Williams' deposition, the following colloquy ensued:

          Q.   What I'm saying is you made clear to
               Reeder that you wanted to continue to
               take a shower; is that correct –

          A.   That's right.

          Q.   – because you needed additional time to
               continue to shower?

          A.   Okay. And then when I took a shower, I
               did tell him I thought I was through, but
               that stuff was still in my head.

          Q.   Okay. Did you ever express to him again
               that you felt you needed to go back and
               take a further shower?




                                29
          A.      I didn't see him. I took it -– I was in -
                  – I took -– I washed it out of my head
                  then. I washed it out of my head then,
                  but I was still burning.

P. Depo at 103.

     The video evidence is reliable. Indeed, Williams failed to

respond to Reeder's question as to whether Williams felt any

relief. However, it appears that Williams had not finished trying

to rid his body of the chemicals, and Reeder became agitated with

Williams' disruptive behavior and non-responsiveness. See Def. Ex.

E; P. Depo at 43-45. When the shower was turned off, Williams

insisted that he still had chemicals on him. See Def. Ex. E. At

deposition, Williams asserted that he "still had gas caked up in

the back of [his] head, and [his] eye was on fire[]" when officers

returned him to a confinement cell. P. Depo at 51. Given the

record, there remain genuine issues of material fact as to whether

Reeder provided Williams with an adequate decontamination shower.

When viewing the facts in the light most favorable to Williams, he

apparently still had chemicals on him and exclaimed that he did.

Therefore, Defendants' Motion as to Williams' Eighth Amendment

claim against Reeder for prematurely cutting off the water in the

decontamination shower is due to be denied.

     Additionally, Williams states that Reeder threatened to gas

him again if he could not control his emotions. See SAC at 3; P.

Depo at 43. Such allegations do not state a claim of federal




                                  30
constitutional dimension. See Hernandez v. Fla. Dep't of Corr., 281

F. App'x 862, 866 (11th Cir. 2008) (per curiam) (citation omitted).

          "[M]ere threatening language and gestures of a
          custodial office[r] do not, even if true,
          amount to constitutional violations." Coyle v.
          Hughes, 436 F.Supp. 591, 593 (W.D. Okl[a].
          1977). "Were a prisoner . . . entitled to a
          jury trial each time that he was threatened
          with violence by a prison guard, even though
          no injury resulted, the federal courts would
          be more burdened than ever with trials of
          prisoner suits . . . ." Bolden v. Mandel, 385
          F.Supp. 761, 764 (D. Md. 1974). See Johnson v.
          Glick, 481 F.2d 1028, 1033 n.7 (2d Cir. 1973)
          (the use of words, no matter how violent, does
          not comprise a section 1983 violation).

McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983); Bismark v.

Fisher, 213 F. App'x 892, 897 (11th Cir. 2007). Thus, Defendants'

Motion as to Williams' Eighth Amendment claim against Reeder for

any alleged threats made to Williams during the decontamination

shower is due to be granted.




                                31
                  C. Defendant Lester Fernandez

     Williams asserts that Defendant Fernandez failed to provide

"any kind of protective measure to ensure his safety and well

being" after the October 1, 2015, alleged assault. See SAC at 4.

Fernandez maintains that there are no genuine issues of material

fact as to Williams' Eighth Amendment claims against him, and

therefore, he is entitled to summary judgment. See Motion at 3, 17.

In support of his position, Fernandez relies on his interrogatory

responses, see Def. Ex. F, and his declaration, see Def. Ex. G,

Declaration of Lester Fernandez (Fernandez Decl.). Williams states

that he "should be entitled to amend or add the proper defendant in

the failure to protect claim against [the] inspector general."

Response at 7.

     In his declaration, Fernandez declares, in pertinent part:

          My name is Lester Fernandez and I am currently
          employed by the Office of the Inspector
          General   for   the   Florida  Department   of
          Corrections ("FDOC"). During October 2015 I
          was not employed by FDOC and was working as
          the    Assistant    Inspector   General    for
          investigations    for    the  United    States
          Department of Labor. My office was in
          Washington, D.C.

          As I was not working for FDOC, I do not have
          any knowledge related to the facts of this
          case. Nor did I investigate or have anyone
          within   my   current   office   investigate
          Plaintiff's allegations as related to this
          case.

          However, after a review of the records in this
          case, it appears that a use of force packet
          was completed by Colonel Shawn Swain based on

                                32
             an incident which occurred on October 1, 2015.
             The incident was investigated by the Inspector
             at Columbia Correctional Institution, Annex,
             and the use of force appears to be determined
             to have followed FDOC procedures related to
             uses of force. Based on this determination, it
             appears that no further investigation was
             conducted.

Fernandez Decl. at 1. Fernandez states he has been the FDOC

Inspector General since June 6, 2016. See Resp. Ex. F at 1.

     First, Defendant Fernandez maintains that Williams fails to

state an Eighth Amendment claim against him because the FDOC hired

him on June 6, 2016, well after the October 1, 2015 incident

involving Swain. See Motion at 10. Indeed, Defendant Fernandez was

not working for the FDOC on October 1, 2015. See Fernandez Decl.;

Resp. Ex. F at 2. The FDOC hired Fernandez as the FDOC Inspector

General on June 6, 2016. See Resp. Ex. F at 1. Williams fails to

contest this assertion. Thus, Defendants' Motion as to Williams'

Eighth Amendment claim against Fernandez for any actions and/or

omissions prior to June 6, 2016, is due to be granted.

     Next, Fernandez asserts that Williams fails to state an Eighth

Amendment claim against him because (1) the Inspector General's

Office   does    not   have   the   authority     to   assign    Williams     to   a

particular      custody   level,    such    as   protective     management,    and

Williams' assertions were not further investigated because the CCIA

Institutional Inspector, on April 13, 2017, determined that the

October 1st use of force complied with the FDOC policies and

procedures. See Motion at 10. Williams maintains that Fernandez

                                       33
should have placed him in protective management because the FDOC

approved his grievances concerning the October 1, 2015 incident,

and     forwarded      them   to    the    Inspector    General's    Office   for

investigation. See P. Depo at 75, 98; SAC at 11. However, Dean

Glisson, with the OIG UOF (Office of the Inspector General, Use of

Force) conducted a "field inquiry" of the October 1, 2015 chemical

spraying, and determined on April 13, 2017, that the use of force

complied with FDOC rules and procedures. Def. Ex. C at 3. Notably,

Williams asserts that the CCIA institutional inspector took his

statement, and advised him that he does not "have anything to do

with transfers." SAC at 11.

        FDOC    Rule    33-601.209        provides    that   the    institutional

classification team (ICT) "is responsible for making work, program,

housing and inmate status decisions at a facility and for making

other classification recommendations to the State Classification

Office    (SCO)."      FLA.   ADMIN.      CODE   r.    33-601.209(3).   Williams

acknowledges that the FDOC initially placed him in protective

management at RMC, "but [he] had not seen anyone from ICT." SAC at

9. Fernandez, as the FDOC Inspector General, neither had the

authority to recommend a particular custody level for Williams nor

place     him    in    protective    management.       The   FDOC   defines   the

investigative responsibilities of the Office of the Inspector

General as follow:

               The Office of the Inspector General (OIG) is a
               statutorily created independent entity whose

                                           34
          mission is to detect and deter waste, fraud,
          abuse, and misconduct in Departmental programs
          and personnel, and to promote economy and
          efficiency   in   those   programs.  The   OIG
          investigates both alleged violations of
          criminal laws and major departmental policy
          violations/F.A.C. violations committed by
          Departmental employees and also audits and
          inspects Departmental programs.

          The Office of Inspector General vision is to
          enhance public trust by excelling in criminal
          and internal affairs investigations, contract
          systems analysis, internal audits and safety
          and risk management programs to achieve the
          highest level of customer satisfaction.
          Specifically, we strive to be a leader in
          cultivating a staff that is knowledgeable and
          innovative, and provides executive management
          with investigative and audit recommendations
          that are clear, objective, constructive,
          actionable and timely.

          Our mission is to serve as an independent and
          objective inspection, audit, and investigative
          body to promote efficiency, effectiveness and
          economy in the Department of Corrections'
          programs and operations, and to prevent and
          detect crime, corruption, fraud, abuse,
          misconduct, gross mismanagement, and waste.

Florida Department of Corrections, Office of the Inspector General,

http://dc.state.fl.us/ig/index.html. Thus, Defendants' Motion as to

Williams' Eighth Amendment claim against Fernandez for any actions

and/or omission on or after June 6, 2016, is due to be granted.

     Additionally, Williams requests "to amend or add the proper

defendant in the failure to protect claim against [Fernandez]."

Response at 7. Preliminarily, the Court notes that a request for

affirmative   relief,   such   as   a   request   for   leave   to   amend   a

pleading, is not properly made when simply included in a response

                                    35
to a motion. See Fed. R. Civ. P. 7(b); see also Rosenberg, 554 F.3d

at 965 ("Where a request for leave to file an amended complaint

simply is imbedded within an opposition memorandum, the issue has

not been raised properly.") (quoting Posner, 178 F.3d at 1222).

     Moreover, even if it were proper to include such a request in

the Response, the request is otherwise due to be denied for failure

to comply with Local Rules 3.01(a) and 3.01(g), United States

District Court, Middle District of Florida (Local Rule(s)). Local

Rule 3.01(a) requires a memorandum of legal authority in support of

a request from the Court. See Local Rule 3.01(a). Local Rule

3.01(g) requires certification that the moving party has conferred

with opposing counsel in a good faith effort to resolve the issue

raised by the motion and advising the Court whether opposing

counsel agrees to the relief requested. See Local Rule 3.01(g). In

addition to these deficiencies under the Local Rules, the request

in the Response also fails to satisfy the requirement that "[a]

motion for leave to amend should either set forth the substance of

the proposed amendment or attach a copy of the proposed amendment."

Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

McGinley v. Fla. Dep't of Highway Safety and Motor Vehicles, 438 F.

App'x 754, 757 (11th Cir. 2011) (affirming denial of leave to amend

where plaintiff did not set forth the substance of the proposed

amendment); United States ex. rel. Atkins v. McInteer, 470 F.3d

1350, 1361-62 (11th Cir. 2006) (same). Thus, the Court will not


                                36
entertain Williams' request for relief included in the Response.

Williams is advised that, if he wishes to pursue such relief, he is

required to file an appropriate motion, in accordance with the

Federal Rules of Civil Procedure and the Local Rules of this Court.

Notably, any such motion would likely be due to be denied for undue

delay given the age and procedural posture of the case.

                D. Physical Injury Requirement
                      42 U.S.C. § 1997e(e)

     Next, the Court turns to Defendants' assertions that Williams

is not entitled to compensatory and punitive damages under 42

U.S.C. § 1997e(e) because he has not alleged any physical injuries

that are more than de minimis, resulting from Defendants' acts

and/or omissions. See Motion at 12-16. In Brooks v. Warden, 800

F.3d 1295 (11th Cir. 2015), the Eleventh Circuit Court of Appeals

addressed the availability of compensatory and punitive damages as

well as nominal damages in suits brought by prisoners under § 1983.

The Eleventh Circuit stated:



          [Plaintiff]'s claim, however, is further
          governed by the Prison Litigation Reform Act
          of 1995 [(PLRA)], Pub.L. No. 104–134, §§
          802–10, 110 Stat. 1321, 1366–77 (1996). The
          PLRA places substantial restrictions on the
          judicial relief that prisoners can seek, with
          the goal of "reduc[ing] the number of
          frivolous    cases   filed    by   imprisoned
          plaintiffs, who have little to lose and
          excessive amounts of free time with which to
          pursue their complaints." Al–Amin v. Smith,
          637 F.3d 1192, 1195 (11th Cir. 2011) (quoting
          Napier v. Preslicka, 314 F.3d 528, 531 (11th

                                37
          Cir. 2002)). The section of the Act at issue
          here, 42 U.S.C. § 1997e(e), reads this way:

               No Federal civil action may be
               brought by a prisoner confined in a
               jail, prison, or other correctional
               facility, for mental or emotional
               injury suffered while in custody
               without a prior showing of physical
               injury or the commission of a sexual
               act....

          This Court has held that § 1997e(e) applies to
          all   federal    civil   actions,    including
          constitutional claims brought under § 1983.
          See Harris v. Garner (Harris II), 216 F.3d
          970, 984–85 (11th Cir. 2000) (en banc)....

               In this case, [Plaintiff] did not allege
          any physical injury . . . . Nevertheless, he
          sought "compensatory . . . punitive, and
          nominal damages" from [Defendant]. Under the
          statute and our caselaw, an incarcerated
          plaintiff cannot recover either compensatory
          or   punitive   damages   for   constitutional
          violations unless he can demonstrate a (more
          than de minimis) physical injury. See Al–Amin,
          637 F.3d at 1198 (punitive); Harris v. Garner
          (Harris I), 190 F.3d 1279, 1286 (11th Cir.
          1999) (compensatory), reh'g en banc granted
          and opinion vacated, 197 F.3d 1059 (11th Cir.
          1999), opinion reinstated in relevant part,
          216 F.3d 970. However, we have never had the
          opportunity in a published opinion to settle
          the availability of nominal damages under the
          PLRA. We do today, and we hold that nothing in
          § 1997e(e) prevents a prisoner from recovering
          nominal damages for a constitutional violation
          without a showing of physical injury.

Brooks, 800 F.3d at 1307-08 (emphasis added).

     To satisfy § 1997e(e), a prisoner must assert physical injury

that is more than de minimis, but the injury does not need to be

significant. See Thompson v. Sec'y, Fla. Dep't of Corr., 551 F.


                               38
App'x 555, 557 (11th Cir. 2014) (citation omitted); Dixon v. Toole,

225 F. App'x 797, 799 (11th Cir. 2007). Despite § 1997e(e)'s

limitation, successful constitutional claimants who lack a physical

injury may still recover nominal damages. See Hughes v. Lott, 350

F.3d 1157, 1162 (11th Cir. 2003) ("Nominal damages are appropriate

if   a   plaintiff    establishes      a     violation     of     a   fundamental

constitutional   right,   even    if    he    cannot     prove    actual     injury

sufficient to entitle him to compensatory damages."). Further, the

Eleventh Circuit has instructed courts to dismiss an inmate's

compensatory and punitive damages claims under § 1997e(e) without

prejudice to allow an inmate to refile when and if the inmate is

released. See Harris v. Garner, 216 F.3d 970, 980 (11th Cir. 2000).

     Taking Williams' allegations as to his injuries as true, he

asserts physical injuries that are greater than de minimis. The

injuries Williams complains about are allegedly the result of

Defendant   Swain    spraying    Williams      with    chemical       agents,   and

Defendant    Reeder    denying      Williams      a      shower       that    fully

decontaminated him. According to Williams, he suffered blurred

vision, a swollen ankle, an infected eye, and head and neck sores.

See SAC at 8, 12; P. Depo at 45, 48, 51, 54. A nurse saw Williams

in the medical clinic within twenty minutes of the alleged assault.

See Def. Ex. C at 4, Emergency Room Record; P. Ex. A at 2. The

emergency room summary, states: "eye had blood shot from chemical

agents[.] But eyes PEARL [(pupils equal and reacting to light)],


                                       39
lungs   clear,   no   SOB   [(shortness   of   breath)]       noted,   has    had

shower[,] no bruising, bleeding, or deformity noted on body." Id.

Additionally, the nurse noted that Williams had no identifiable

injuries, and determined that neither treatment nor physician

notification was necessary. See Def. Ex. C at 4-5. At 10:16 a.m.,

FDOC officers escorted Williams to a confinement cell. See Def.

Exs. D; E.

     In response to Defendants' Motion, Williams asserts that he

suffered "permanent eye injuries." Response at 9. He states that

his eye was discharging mucus, and therefore, he was prescribed

antibiotic eye drops. See id. at 10. He describes a long-lasting

eye injury with loss of long-distance eyesight. See id.; P. Exs. A;

B. He submitted a medical record showing that the FDOC transported

him by ambulance to RMC's urgent care clinic that evening. See P.

Ex. A at 4. Additionally, on October 23rd, an RMC nurse addressed

Williams' complaints of injury and pain allegedly resulting from

the October 1, 2015 assault. See id. at 5, Diagram of Injury.

     Williams' alleged eye injury, for which he sought medical

treatment, crosses § 1997e(e)'s de minimis threshold. See Thompson,

551 F. App'x at 557 n.3 (describing an approach of asking whether

the injury would require a free world person to visit an emergency

room or doctor) (citing Luong v. Hatt, 979 F. Supp. 481, 486 (N.D.

Tex. 1997) ("A physical injury is an observable or diagnosable

medical   condition     requiring    treatment     by     a     medical      care


                                    40
professional. It is not a sore muscle, an aching back, a scratch,

an abrasion, a bruise, etc., which lasts even up to two or three

weeks.")). Thus, Defendants' Motion is due to be denied to the

extent that the Court finds Williams' request for compensatory and

punitive damages is not precluded under § 1997e(e) because he

alleges that he suffered physical injuries that are greater than de

minimis.

                     VII. Appointment of Counsel

     A plaintiff in a civil case has no constitutional right to

counsel.17 A court may, however, pursuant to 28 U.S.C. § 1915(e)(1),

appoint    counsel   for   an   indigent   plaintiff   in   exceptional

circumstances. See Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir.

1999). In determining whether to appoint counsel, a court may

consider the type and complexity of the case and whether the

plaintiff can adequately present his case. See Ulmer v. Chancellor,

691 F.2d 209, 213 (5th Cir. 1982); Smith v. Fla. Dep't of Corr.,

713 F.3d 1059, 1065 n.11 (11th Cir. 2013).

     Given the nature of Williams' assertions, appointment of

counsel is warranted at this stage of the litigation. Therefore,

this case will be referred to the Jacksonville Division Civil Pro

Bono Appointment Program so that the designated deputy clerk of



     17
        During the early stage of litigation, Williams filed a
request for the appointment of counsel. See Motion for Appointment
of Counsel (Doc. 34), filed February 24, 2017. The Court denied the
request on March 2, 2017. See Order (Doc. 36).

                                   41
this Court may seek counsel to represent Williams. Due to the

limited resources of the program and the economy's impact upon

those resources, the process of finding counsel may take some time.

Therefore, the Court will stay and administratively close the case

for sixty (60) days to try to find counsel. Williams must await

this Court's notification to him as to when counsel has been found

to represent him.

     Therefore, it is now

     ORDERED:

     1.    Defendants' Motion for Summary Judgment (Doc. 81) is

GRANTED as to Williams' Eighth Amendment claims against: (1)

Defendant Reeder for any alleged threats made to Williams during

his decontamination shower, and (3) Defendant Lester Fernandez.

Otherwise, the Motion is DENIED.

     2.   The Clerk shall terminate Defendant Lester Fernandez and

make the appropriate notation on the docket.

     3.   Plaintiff's   request    "to   amend   or   add   the   proper

defendant" as to his failure-to-protect claim against Fernandez,

Response at 7, is DENIED without prejudice to his right to file an

appropriate motion.

     4.   Plaintiff's request for partial summary judgment under

Federal Rule of Civil Procedure 56(f)(1), see Response at 1, 3, 5,

11, is DENIED.




                                  42
     5.     This case is referred to the Jacksonville Division Civil

Pro Bono Appointment Program so that the designated deputy clerk of

this Court may seek counsel to represent Williams. This case is

STAYED    for   sixty   (60)   days,   and   the   Clerk   is   directed   to

administratively close the case and terminate any pending motions.

     6.     The Clerk must provide a copy of this Order to the

designated deputy clerk for the Jacksonville Division Civil Pro

Bono Appointment Program.

     7.     The final pretrial conference scheduled for April 22,

2019, is cancelled, and this case is removed from the May 6, 2019

trial term.

     DONE AND ORDERED at Jacksonville, Florida, this 11th day of

March, 2019.




sc 3/8
c:
Quincy A. Williams, FDOC #340902
Counsel of Record
Division Manager




                                       43
